Title: From John Adams to John Quincy Adams, 13 March 1817
From: Adams, John
To: Adams, John Quincy



My dear, dear ever dear Sir,
Quincy March 13th 1817

A new Administration has commenced, Mr Monro’s inaugural Oration you will See in the Newspapers. It Seems to be popular. Even Ben Russel Says there has been nothing like it Since Washingtons Administration.
If there is any Faith in the Government or any Sincerity in the People, you are appointed by the former, and are elected by the other Secretary of State. My Advice is to accept it without hesitation and Share the fortunes of your Country whatever they may be.
You are now approaching to fifty Years of Age. In my opinion you must now return to it, or renounce it forever.
I am well aware of the critical Situation you will be in. I know you have not the command of your Feelings nor the immutable Taciturnity of Franklin and Washington, But you must risque all.
Tell George that when he returns I will read with him Mr Locks Commentary on the Epistles of St. Paul.
I am, with love to all
John Adams
P.S. If you come to Boston come to Quincy and domicilliate yourselves with me, till you mature your Plan
J. A.
